UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):July 30, 2014 HESS CORPORATION (Exact Name of Registrant as Specified in Its Charter) DELAWARE No. 1-1204 No. 13-4921002 (State or Other (Commission (IRS Employer Jurisdiction of File Number) Identification No.) Incorporation) 1185 Avenue of the Americas New York, New York10036 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, Including Area Code:(212) 997-8500 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02.Results of Operations and Financial Condition. On July 30, 2014, Hess Corporation issued a news release reporting estimated results for the second quarter of 2014.A copy of this news release is attached hereto as Exhibit 99(1) and is hereby incorporated by reference. Item9.01.Financial Statements and Exhibits. (c) Exhibit News release dated July 30, 2014 reporting estimated results for the second quarter of 2014. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 30, 2014 HESS CORPORATION By: /s/John P. Rielly Name: John P. Rielly Title: Senior Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description News release dated July 30, 2014 reporting estimated results for the second quarter of 2014. 4
